UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Financial Engines, Inc. (Name of Issuer) Common Stock, $0.0001 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the reminder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) orotherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 317485100 SCHEDULE 13G Page2of 11 1 NAME OF REPORTING PERSON Oak Hill Capital Partners, L.P.(see Item 2) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.53% 12 TYPE OF REPORTING PERSON PN CUSIP No. 317485100 SCHEDULE 13G Page3of 11 1 NAME OF REPORTING PERSON Oak Hill Capital Management Partners, L.P.(see Item 2) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.19% 12 TYPE OF REPORTING PERSON PN CUSIP No. 317485100 SCHEDULE 13G Page4of 11 1 NAME OF REPORTING PERSON OHCP GenPar, L.P.(see Item 2) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.72% 12 TYPE OF REPORTING PERSON PN CUSIP No. 317485100 SCHEDULE 13G Page5of 11 1 NAME OF REPORTING PERSON OHCP MGP, LLC(see Item 2) 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 6 SHARED VOTING POWER 0 7 SOLE DISPOSITIVE POWER 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 7.72% 12 TYPE OF REPORTING PERSON OO CUSIP No. 317485100 SCHEDULE 13G Page6of 11 Item 1. (a) NAME OF ISSUER Financial Engines, Inc. (the “Company”). (b) ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES 1804 Embarcadero Road Palo Alto, California 94303 Item 2. (a) NAME OF REPORTING PERSONS Oak Hill Capital Partners, L.P. (“OHCP”); Oak Hill Capital Management Partners, L.P. (“OHCMP”); OHCP GenPar, L.P. (“OHCP GenPar”); and OHCP MGP, LLC (“OHCP MGP” and together with OHCP, OHCMP and OHCP GenPar, the “Reporting Persons”). The Reporting Persons are making this single, joint filing because they may be deemed to constitute a “group” within the meaning of Section13(d)(3) of the Act, although neither the fact of this filing nor anythingcontained herein shall be deemed to be an admission by the ReportingPersons that such a group exists. (b) ADDRESS OF PRINCIPAL BUSINESS OFFICE OF EACH REPORTING PERSON 201 Main Street Suite 1620 Fort Worth, TX 76102 (c) CITIZENSHIP OHCP - Delaware OHCMP - Delaware OHCP GenPar - Delaware OHCP MGP – Delaware (d) TITLE OF CLASS OF SECURITIES Common Stock, $0.0001 par value per share (the “Common Stock”) (e) CUSIP NUMBER CUSIP No. 317485100 SCHEDULE 13G Page7of 11 Item 3. IF THIS STATEMENT IS FILED PURSUANT TO RULES 13d-1(b) OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS: Not applicable. Item 4. OWNERSHIP. OHCP OHCP beneficially owns an aggregate of 3,113,113 shares of Common Stock, which represents approximately 7.53% of the issued and outstanding shares of Common Stock.OHCP has the sole power to vote or direct the vote of 3,113,113 shares of Common Stock and the sole power to dispose or to direct the disposition of 3,113,113 shares of Common Stock. OHCMP OHCMP beneficially owns an aggregate of 79,827 shares of Common Stock, which represents approximately 0.19% of the issued and outstanding shares of Common Stock.OHCMP has the sole power to vote or direct the vote of 79,827 shares of Common Stock and the sole power to dispose or to direct the disposition of 79,827 shares of Common Stock. OHCP GenPar OHCP GenPar is the sole general partner of both OHCP and OHCMP. As the sole general partner of OHCP and OHCMP, OHCP GenPar beneficially owns an aggregate of 3,192,940 shares of Common Stock, which represents approximately 7.72% of the issued and outstanding shares of Common Stock. As the sole general partner of OHCP and OHCMP, OHCP GenPar has the sole power to vote or direct the vote of 3,192,940 shares of Common Stock and the sole power to dispose or to direct the disposition of 3,192,940 shares of Common Stock. OHCP MGP OHCP MGP is the sole general partner of OHCP GenPar. As the sole general partner of OHCP GenPar, OHCP MGP may be deemed to beneficially own an aggregate of 3,192,940 shares of Common Stock, which represents approximately 7.72% of the issued and outstanding shares of Common Stock. As the sole general partner of OHCP GenPar, OHCP MGP may be deemed to have the sole power to vote or direct the vote of 3,192,940 shares of Common Stock and the sole power to dispose or to direct the disposition of 3,192,940 shares of Common Stock. CUSIP No. 317485100 SCHEDULE 13G Page8of 11 Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable. Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not Applicable ITEM 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. Item 10. CERTIFICATION Not applicable. CUSIP No. 317485100 SCHEDULE 13G Page9of 11 SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated as of February 10, 2011 OAK HILL CAPITAL PARTNERS, L.P. By:OHCP GENPAR, L.P., its General Partner By: OHCP MGP, LLC, its General Partner By: /s/John R. Monsky Name: John R. Monsky Title: Vice President OAK HILL CAPITAL MANAGEMENT PARTNERS, L.P. By:OHCP GENPAR, L.P., its General Partner By: OHCP MGP, LLC, its General Partner By: /s/John R. Monsky Name: John R. Monsky Title: Vice President OHCP GENPAR, L.P. By: OHCP MGP, LLC, its General Partner By: /s/John R. Monsky Name: John R. Monsky Title: Vice President OHCP MGP, LLC By: /s/John R. Monsky Name: John R. Monsky Title: Vice President CUSIP No. 317485100 SCHEDULE 13G Page10of 11 EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13G (including amendments thereto) with respect to the Common Stock, par value $0.0001 per share, of Financial Engines, Inc. The undersigned further agree that each party hereto is responsible for the timely filing of such Schedule 13G and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided, however, that no party is responsible for the completeness or accuracy of the information concerning any other party making the filing, unless such party knows or has reason to believe that such information is inaccurate. IN WITNESS WHEREOF, the parties have executed this Joint Filing Agreement on February 10, 2011. OAK HILL CAPITAL PARTNERS, L.P. By:OHCP GENPAR, L.P., its General Partner By: OHCP MGP, LLC, its General Partner By: /s/John R. Monsky Name: John R. Monsky Title: Vice President OAK HILL CAPITAL MANAGEMENT PARTNERS, L.P. By:OHCP GENPAR, L.P., its General Partner By: OHCP MGP, LLC, its General Partner By: /s/John R. Monsky Name: John R. Monsky Title: Vice President CUSIP No. 317485100 SCHEDULE 13G Page11of 11 OHCP GENPAR, L.P. By: OHCP MGP, LLC, its General Partner By: /s/John R. Monsky Name: John R. Monsky Title: Vice President OHCP MGP, LLC By: /s/John R. Monsky Name: John R. Monsky Title: Vice President
